Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-17-00859-CV

                                      Maria VALDEZ,
                                         Appellant

                                             v.

              THE MCCLENAHAN LAW FIRM and The J. Guerra Law Firm,
                               Appellees

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-01421
                         Honorable Richard Price, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s memorandum opinion of this date, appellant’s motion to
dismiss this appeal is GRANTED, and this appeal is DISMISSED. See TEX. R. APP. P. 42.1(a).
Costs of appeal are taxed against appellant. See id. 42.1(d).

       SIGNED February 28, 2018.


                                              _________________________________
                                              Karen Angelini, Justice